Citation Nr: 1643007	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable evaluation for cyst, left breast.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 1998.
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a compensable rating is warranted for her left breast cyst.   Complaints of tenderness without objective findings of cyst were noted on the most recent VA examination of May 2012 which diagnosed cyst, left breast (not evident on present examination) and pain of left breast.  Since this examination was conducted more than 4 years ago, evidence has been obtained that includes recent findings on mammograms and breast ultrasounds from 2015.  This includes a March 2015 report of mammography noting an irregular partially obscured mass of the left breast and benign calcifications, with sono-mammogram recommended to further evaluate this finding.  The June 2015 results of breast ultrasound confirmed findings of a well-defined solid left breast mass deemed to be probably benign findings although further follow-up study was suggested and a consult with a general surgeon was authorized.  See 268 pg Manila VA OPC entered in VBMS on 6/2/15 at pages 1-2.  Records from March 2016 indicated that the Veteran desired a breast ultrasound in May or June.  See 47 pg VA records of VBMS entry on 7/1/16 at page 14.  Although the Veteran did undergo a VA dermatology examination in June 2016, this did not address the breast disorder.  

The Veteran's breast disorder has been rated under the hyphenated Diagnostic Codes 7806-7828.  Diagnostic Code 7806 evaluates skin disorders of dermatitis or eczema.  Diagnostic Code 7628 evaluates benign neoplasms of the gynecological system or breast.  Of note, Diagnostic Code 7628 does not provide rating criteria, but instructs the adjudicator to rate on the basis of the affected part (i.e., skin, urinary and/or gynecological systems). 38 C.F.R. § 4.116, Diagnostic Code 7628.  Given the Veteran's descriptions of pain and tenderness noted in the May 2012 VA examination, other potentially pertinent Diagnostic Codes may be for application including Diagnostic Code 7819 for benign skin neoplasms, which provides for evaluation under the criteria for scars or impairment of function. 

In light of this recent evidence and in light of the fact that it has been over 4 years since her breast disorder was examined, a new VA examination addressing the current severity of this condition with consideration of the applicable diagnostic criteria is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).  

Furthermore additional evidence has been associated with the claims file since the last adjudication, the June 2013 statement of the case, include VA medical records up through 2016 as noted above.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review. See c.f. § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the appealed disorder to include any additional records from the VA facility after June 2016.  

2.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to assess the nature and current severity of any disability resulting from her service-connected left breast cyst disorder.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the severity of the Veteran's service connected left breast cyst disorder.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.  A thorough explanation for any opinion must be provided in accordance with the applicable Diagnostic Codes (DCs) (including DCs 7628, 7806, 7819), including the medical bases and principles underlying the examiner's opinion.  

3.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claim for an increased rating for a left breast cyst disorder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




